                                                                             FILED
                                                                              pis?RICT COURT
                                                                   CLERK,U.S.
 1
                                                                        C~~T 15 2~►~
 2
                                                                          DISTRICT' OF CALI~FEPUTY
 3                                                               C ENTRAL
                                                                 BY     _ .I        ~--~
 4

 5

 6

                         UNITED STATES DISTRICT COURT
 s                      CENTRAL DISTRICT OF CALIFORNIA
 9
                                                                         Z"l~~~
10    UNITED STATES OF AMERICA,                         Case No. . C~ \6

11                         Plaintiff,

12             vs.                                      ORDER OF DETENTION AFTER HEARING
                                                          [Fed. R.Crim.P. 32.1 (a) (6) ;
13                                                         18 U.S.C. 3143(a)]

14                          L o(~~
                           Defendant.
15

16

171

18           The defendant having been arrested in this District pursuant to

19    a    warrant    issued by      the   United       States   District         Court      for     the

20    1.C~1'!~0 ` D`~;, CA              for alleged violation (s)            of    the terms and

21    conditions of his/her [probation]             [    pervised relea               and

22           The   Court    having   conducted a          detention hearing pursuant                 to

23    Federal Rule of Criminal Procedure 32.1(a) (6) and 18 U.S.C. ~ 3143(a) ,

24           The Court finds that:

25    A.     (~      The defendant has not met his/her burden of establishing by

26           clear and convincing evidence that he/she is not likely to flee

27          if released under 18 U.S.C. ~ 3142 (b) or (c) .                     This finding is

28           based on    Coy-iCi-z ~+~ s~ ~~ o~-c~'+!~ ~^ V~`~-~1 1D ~`~o~
 l

 2

 3

 4          and/or
                                                                      shing by
 5     B.   ( )   The defendant has not met his/her burden of establi
                                                                    to pose
 6          clear and convincing evidence that he/she is not likely
                                                                        if
 7          a danger to the safety of any other person or the community

 8          released under 18 U.S.C. ~ 3142(b) or (c).    This finding is based

 9          on:

10

11

12

13

14          IT THEREFORE IS ORDERED that the defendant be detained pending

15     the further revocation proceedings.

16
                         d
17     Dated:        <       <~ ~~

18

19

20                                            UNITES ST   S ~IA   ~~~' v~ E JUDGE
                                                          ~L.
21

22

23 ~

24

25

26

27

28

                                          2
